837 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William H. STAAS, Appellant,v.Harold K. INSKIP and Marion G. Waggoner, Appellees.
No. 87-1361.
United States Court of Appeals, Federal Circuit.
Dec. 17, 1987.

Before MARKEY, Chief Judge, SKELTON and BALDWIN, Senior Circuit Judges.
DECISION
SKELTON, Senior Circuit Judge.


1
William H. Staas, junior party, appeals from the decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences (Board), holding in Patent Interference No. 101, 348 that, although Staas was the first to invent and reduce to practice a polymer blend of imidized acrylic polymer containing glutarimide and polyamide, Harold K. Inskip, the senior party, later made the same invention and reduced it to practice and filed his application for a patent befre Stass filed his application, Inskip was entitled to the patent because Staas concealed and suppressed his invention an unreasonable period of time within the meaning of 35 U.S.C. Sec. 102(g), and also holding that Inskip's best mode disclosure was sufficient as the best mode of carrying out the invention.  We affirm.

OPINION

2
After consideration of each of the arguments advanced by the appellant, we conclude that he has failed to establish any error in the Board's decision.  Accordingly, we affirm the decision on the basis of the Board's opinion.